Regarding the independent claims, applicant amended the claims to incorporate “a first bonding surface of the first flexible printed circuit board and a second bonding surface of the second flexible printed circuit board directly attached to each other forming the substrate...the non-attached surface and the first bonding surface of the first flexible printed circuit board being opposite to each other, the non-attached surface and the second bonding surface of the second flexible printed circuit board being opposite to each other”, in response to the Final Rejection submitted 02/16/21. This amendment will not be entered as it will require further search and consideration.

Note from 12:
Regarding the independent claims, applicant amended the claims to incorporate “a first bonding surface of the first flexible printed circuit board and a second bonding surface of the second flexible printed circuit board directly attached to each other forming the substrate...the non-attached surface and the first bonding surface of the first flexible printed circuit board being opposite to each other, the non-attached surface and the second bonding surface of the second flexible printed circuit board being opposite to each other”, in response to the Final Rejection submitted 02/16/21. This amendment will not be entered as it will require further search and consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792